In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2973 
LETA PENROD, on behalf of Tod Alan Penrod, Deceased, 
                                        Plaintiff‐Appellant, 
                                v. 

NANCY A. BERRYHILL., 
Acting Commissioner of Social Security, 
                                              Defendant‐Appellee. 
                     ____________________ 

     Appeal from the United States District Court for the 
     Northern District of Indiana, Fort Wayne Division. 
          No. 1:16cv324— William C. Lee, Judge. 
                  ____________________ 

      ARGUED JUNE 6, 2018 — DECIDED AUGUST 15, 2018 
                     ____________________ 

    Before WOOD, Chief Judge, and KANNE and  SCUDDER, Cir‐
cuit Judges. 
    PER  CURIAM.  Leta Penrod brings this appeal on behalf of 
her deceased husband, Tod Penrod, who before his death ap‐
plied  for  disability  insurance  benefits  based  on  various  im‐
pairments, including arthritis, diabetes, and high blood pres‐
sure.  An  administrative  law  judge  determined  that,  despite 
2                                                      No. 17‐2973 

these  impairments,  Penrod  retained  the  capacity  to  work 
through  his  last  insured  date.  Because  substantial  evidence 
supports that decision, we affirm. 
                          BACKGROUND 
    Tod  Penrod  first  applied  for  disability  benefits  and  sup‐
plemental security income in September 2010, when he was 
45. He alleged that he became disabled after a heart attack the 
previous month. An administrative law judge (“ALJ”) denied 
Penrod’s application for benefits in April 2012. The Appeals 
Council  declined  review,  and  the  district  court  upheld  the 
agency’s decision, Penrod v. Colvin, No. 1:13‐cv‐131‐APR, 2014 
WL 2700253 (N.D. Ind. June 13, 2014). Penrod did not appeal 
to this court.  
    While Penrod’s case was pending in the district court, he 
filed  a  second  application  for  disability  insurance  benefits 
(but not for supplemental security income). This time he al‐
leged that he was disabled because of arthritis, diabetes, high 
blood  pressure,  high  cholesterol,  short‐term  memory  loss, 
and asthma. This second application, which is the subject of 
this appeal, covers the period from April 2012 (when the ALJ 
denied Penrod’s first application for benefits) to June 2013 (his 
date last insured). 
    The  relevant  medical  evidence  is  sparse.  After  his  2010 
heart  attack,  Penrod  received  a  stent  and  regular  follow‐up 
care for coronary artery disease. In January 2012 his cardiolo‐
gist opined that Penrod had been “doing well from a cardio‐
vascular standpoint,” though he continued to experience oc‐
casional chest pain. The pain occurred more frequently when 
Penrod exerted himself or became anxious, but it sometimes 
No. 17‐2973                                                       3	

occurred when he was at rest. One nitroglycerin tablet typi‐
cally relieved the pain when it did not subside on its own. In 
2012  Penrod  twice  visited  the  emergency  room  with  com‐
plaints of chest pain, though he did not require treatment on 
either visit. 
   Penrod’s  poverty  and  lack  of  health  insurance  coverage 
complicated  his  treatment.  For  example,  in  November  2012 
Penrod told his cardiologist that he could not afford all of his 
prescribed medications or a recommended stress test. 
    Penrod also suffered from kidney stones during the rele‐
vant period. In January 2012 he had surgery to extract several 
stones and to implant a ureteral stent. Three months later he 
had another stone removed. And in October 2012 he visited 
the emergency room with “severe left flank pain,” which was 
relieved with Toradol. Soon afterwards a urologist performed 
lithotripsy to clear an obstruction in Penrod’s urinary tract. 
    A  consultative  physician,  Dr.  Vijay  Kamineni,  examined 
Penrod  in  May  2013  in  connection  with  his  application  for 
benefits.  Penrod  identified  his  chief  complaint  as  arthritis 
pain.  Dr.  Kamineni  observed  a  limited  range  of  motion  in 
Penrod’s spine, shoulders, and hips. Later x‐rays of those ar‐
eas showed moderate degeneration in Penrod’s spine but no 
significant  degeneration  in  his  shoulders  or  hips.  After  re‐
viewing Penrod’s medical records, two consultative doctors 
agreed  that  he  could  perform  light  work,  20  C.F.R. 
§ 404.1567(b),  subject  to  certain  postural  and  environmental 
limitations. 
    A different ALJ held a hearing on Penrod’s second appli‐
cation  for  benefits  in  December  2014,  18  months  after  Pen‐
rod’s date last insured. Penrod and his lawyer acknowledged 
4                                                      No. 17‐2973 

at the outset of the hearing that the period under considera‐
tion was limited to April 2012 through June 2013.  
    Penrod testified about his work and medical history. He 
said that he stood 5 feet and 8 inches tall and weighed about 
255 pounds. He had dropped out of high school after the 11th 
grade,  and  he  had  previously  worked  as  a  truck  driver,  la‐
borer,  and  machine  operator.  The  last  time  he  had  tried  to 
work was in 2012, when he worked full‐time for a few months 
at a mechanic’s shop. But he had to quit because he was una‐
ble to work at the pace that his employer wanted. 
    When the ALJ asked Penrod why he could not work, Pen‐
rod focused on the difficulty of finding a job with his limited 
education and job skills. Although he still drove two to three 
days a week, he could not work as a truck driver because the 
state revoked his commercial driver’s license when he started 
taking insulin. He added that, even if there were jobs he could 
perform, he would not sell his house and move for “a $9.00 an 
hour job.” Pressed by the ALJ to focus on his functional limi‐
tations,  Penrod  said  that  he  would  have  difficulty  working 
because of his inability to stand or sit for prolonged periods, 
limited grip, fatigue and dizziness from his medications, pain 
in his hips and lower back, and kidney stones. 
    Penrod also testified about another heart attack he had in 
September 2014, fifteen months after his date last insured. The 
attack  occurred  while Penrod was  being prepared  for  triple 
bypass surgery, and he acquired four more stents as a result. 
Leta  confirmed  that  her  husband’s  functioning  had  “gotten 
much  worse”  since  2012,  though  she  did  not  specify  how 
much of the decline had occurred after his date last insured. 
No. 17‐2973                                                           5	

     A vocational expert testified about the number of jobs that 
someone  with  Penrod’s  limitations  could  perform.  The  ALJ 
asked  the  VE  to  consider  a  claimant  who  (subject  to  limita‐
tions for certain postures and work environments) could lift, 
carry, push, and pull 20 pounds occasionally and 10 pounds 
frequently;  and  sit,  stand,  and  walk  for  up  to  six  hours  per 
eight‐hour workday. The VE testified that such an individual 
could not do Penrod’s past relevant work, but could perform 
light work as an accessories assembler, small products assem‐
bler, and laundry folder. The VE confirmed that jobs would 
still be available if the individual needed to sit or stand at will 
and was off‐task up to 15% of the time, excluding scheduled 
breaks. 
    Two months after the hearing, Penrod died from cardiac 
arrest. Leta then took his place in the subsequent proceedings, 
including this appeal. 
    The ALJ denied Penrod’s application for disability bene‐
fits.  Applying  the  requisite  five‐step  analysis,  see  20  C.F.R. 
§ 404.1520(a)(4),  the  ALJ  determined  that—from  his  alleged 
onset date through his date last insured—(Step 1) Penrod did 
not  engage  in  substantial  gainful  activity;  (Step  2)  Penrod’s 
coronary artery disease, hypertension, degenerative disc dis‐
ease, obesity, kidney stones, and diabetes were severe impair‐
ments;  (Step  3)  none  of  those  impairments  equaled  a  listed 
impairment;  (Step 4)  he  retained  the  residual  functional  ca‐
pacity to perform a limited range of light work; and (Step 5) 
he could  not  perform his past relevant work but  could per‐
form the jobs that the VE identified. 
   In reaching this conclusion, the ALJ determined that alt‐
hough  Penrod’s  impairments  could  result  in  the  types  of 
symptoms he alleged, the medical evidence did not support 
6                                                     No. 17‐2973 

his testimony about the degree of limitations he experienced. 
For  example,  the  ALJ  said  that  Penrod’s  “ongoing  smoking 
behavior against medical advice … was inconsistent with the 
allegation of ‘disabling’ heart disease,” his frequent reports to 
his doctors that he was “unable to afford medications and rec‐
ommended tests,” and his credibility generally. 
   The Appeals Council denied Penrod’s request for review, 
and the district court upheld the ALJ’s decision. 
                            ANALYSIS 
    In this court Leta first faults the ALJ for not reconciling her 
decision with that of the ALJ who denied Penrod’s first appli‐
cation. Although the ALJ who denied Penrod’s second appli‐
cation added degenerative disc disease and diabetes to Pen‐
rod’s list of severe impairments, she formulated a slightly dif‐
ferent residual functional capacity (“RFC”) than the first ALJ 
had. As relevant here, the new RFC increases from four to six 
the potential hours of standing and walking in a day, and it 
does not include an accommodation for an extra three to five 
minute bathroom break in the morning and afternoon. Leta 
contends that the second ALJ should have identified specific 
improvements in Penrod’s symptoms to justify a less restric‐
tive RFC than the first ALJ’s. 
    This argument fails for at least two reasons. First, Leta cites 
no authority—and we have found none—that requires an ALJ 
to use the same RFC that a different ALJ used in denying ben‐
efits for a prior period. Second, the newer RFC is not materi‐
ally less  restrictive than  the  older one. The  newer  RFC  pro‐
vides that the applicant needs “the option to sit or stand alter‐
natively at will,” which offsets the increase in the estimated 
number  of  hours  Penrod  could  stand.  And  the  newer  RFC 
No. 17‐2973                                                          7	

also  contains  an  accommodation  that  the  applicant  must  be 
able to be off‐task 10% of the time, which offsets the elimina‐
tion of the two bathroom breaks. 
   Leta  next  faults  the  ALJ  for  “failing  to  consider  the  way 
that Penrod’s peculiar symptoms are the exact symptoms that 
prefigure his subsequent repeat heart attack and later death.” 
The upshot seems to be that because Penrod’s heart problems 
proved  fatal  in  2015  they  must  have  been  disabling  in  2012 
and  2013.  This  argument  is  both  illogical  and  inconsistent 
with  the  record.  As  discussed  above,  Penrod’s  cardiologist 
opined in January 2012 that he had been “doing well from a 
cardiovascular  standpoint.”  True,  Penrod  experienced  occa‐
sional  chest  pain  in  2012  and  2013,  but  that  was  controlled 
with  medication,  and  Leta  does  not  explain  how  any  latent 
heart  problems  imposed  functional  limitations  before  Pen‐
rod’s date last insured in June 2013. 
     Leta  concludes  with  a  scattershot  challenge  to  the  ALJ’s 
decision to give limited weight to Penrod’s testimony about 
his limitations. The most compelling of these critiques is that 
the ALJ should not have discredited Penrod based on his ina‐
bility  to  quit  smoking.  Penrod’s  addiction  to  cigarettes—an 
“unnecessary item[],” the  ALJ said— in no  way negates his 
claims about his inability  to afford expensive  medical  treat‐
ment, nor the existence of “disabling heart disease.” See Chil‐
dress v. Colvin, 845 F.3d 789, 793–94 (7th Cir. 2017); Shramek v. 
Apfel, 226 F.3d 809, 813 (7th Cir. 2000) (“Given the addictive 
nature of smoking, the failure to quit is as likely attributable 
to  factors  unrelated  to  the  effect  of  smoking  on  a  person’s 
health.”). But the ALJ’s analytical error is harmless here be‐
8                                                      No. 17‐2973 

cause  Leta  does  not  explain  how  any  lack  of  specific  treat‐
ments made Penrod’s heart problems disabling before his date 
last insured.  
    Leta’s remaining arguments are conclusory statements of 
boilerplate law, and they are all meritless. She says that the 
ALJ did not consider that Dr. Kamineni’s consultative opinion 
“supports the limitations that Penrod opines in the range of 
motion limitations.” But she does not say what additional lim‐
itations  the  ALJ  should  have  included  in  the  RFC  analysis. 
And the two agency doctors considered Dr. Kamineni’s opin‐
ion when they concluded that Penrod could do light work.  
    Leta also observes that “daily activities do not have a di‐
rect and immediate correlation to work.” Contrary to Leta’s 
suggestion, however, the ALJ did not improperly equate Pen‐
rod’s daily activities with the activities of full‐time work. See 
Pepper v. Colvin, 712 F.3d 351, 369 (7th Cir. 2013). Nor could 
she have, as the record makes clear that during the relevant 
time  period Leta or  the couple’s daughter,  not  Penrod, per‐
formed most household work.  
   Next Leta contends that the ALJ should have considered 
how Penrod’s noncompliance with his prescribed treatment 
might be partially attributable to unspecified “psychological 
conditions.” Once again, Leta does not explain how Penrod’s 
noncompliance interfered with his ability to work.  
   Finally, Leta argues that Penrod’s work history strength‐
ened his credibility. But “[t]he ALJ did not commit reversible 
error by failing to explicitly discuss [his] work history when 
evaluating  [his]  credibility.”  Summers  v.  Berryhill,  864  F.3d 
523, 528 (7th Cir. 2017). And the failure to account for the me‐
chanic job is consistent with the ALJ’s conclusion because the 
No. 17‐2973                                                9	

VE’s opinion made clear that such a job is not one that some‐
one with Penrod’s RFC could perform.  
                                                 AFFIRMED